Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-11, 13-20, 22-25, and 27-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope and inside of the claims of the referenced patent. 
Claim 1 for example tries to find the biomass of a fish by finding points. Similar to claim 1 of the reference patent obtaining an image of a fish using a camera. The reference patent claims are more in detail, however accomplish the same thing as the current application. 
Claim 2 for example of the referenced patent “2. The computer-implemented method of claim 1, further comprising: generating a single image from the one or more images; generating a depth map for the single image; and identifying the fish and one or more regions of interest in the single image by performing object detection using a recurrent convolutional neural network.” and claim 3 of current application “3. The computer-implemented method of claim 1, further comprising: generating a single image from the one or more images; generating a depth map for the single image; and identifying the fish and one or more regions of interest in the single image by performing object detection using a recurrent convolutional neural network.” Essentially claiming the same subject matter. Respectively claims  4-6, 8-11, 13-20, 22-25, and 27-29 of the current application contain the same subject matter as claims 3-20 of the referenced patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hlatky (US patent 9,298,978) in view of Spicola (US 2011/0196661).
As per claims 1, 11, and 20 Hlatky teaches,  a computer-implemented method comprising: obtaining, by one or more processors, one or more images of a fish (Hlatky, fig.1 120 client device would take a photo taken by a user, and see fig.7 and col 27 lines 35-38);  determining one or more key points associated with one or more features of the fish in the one or more images (Hlatky, col.27 lines 46-48  ); generating, by the one or more processors, a model of the fish based on the one or more key points associated with the one or more features of the fish (Hlatky, col. 7 lines 56-59 “For example, the fishing data, e.g., provided by the client devices, can identify the length, weight, species, sex, color (or “freshness” e.g., for salmon, silver being relatively more fresh than red/pink) of fish caught by the users.”   ); determining a characteristic of the fish including biomass, shape, size, or health using the model of the fish; and outputting a representation of the characteristic of the fish for display or storage at a device connected to the one or more processors ( Hlatky, fig.2 memory 152 represents the memory where this would be stored, and connected to processor 151).
Hlatky doesn’t clearly teach, Spicola teaches, generating a model of the fish based on the one or more key points associated with the one or more features of the fish (Spicola, ¶ [0048] FIG. 26 illustrates the virtual animal model substantially aligned with and reshaped to approximately fit the point cloud, in order to estimate the volume, mass and/or weight of the cow.” It would be obvious to substitude the cow for a fish as also related and mentioned in this art ¶[0008] U.S. Pat. No. 4,963,035 to McCarthy et al. discloses an image-processing-based fish sorting machine. The inventor suggests, on column 6, lines 25-29, that the machine could, as one of many possible functions, estimate the weight of a fish as a function of the area of the fish on an image.” This is disclosure that this prior art at least considered other animals and other technologies that were used on fish).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Hlatky with Spicola’s ability in the process to form with a model with multiple points.
The motivation would have been to avoid the use of a scale and also be more accurate than previous systems as taught by Spicola in ¶[006].


As per claims 3, 13 and 22 Hlatky in view of Spicola teaches, the computer-implemented method of claim 1, further comprising: generating a single image from the one or more images; generating a depth map for the single image (Spicola, ¶[0150] “In another embodiment, a laser is used to scan an animal and acquire a three-dimensional depth map.” The depth map would also represent multiple images ); and identifying the fish and one or more regions of interest in the single image by performing object detection using a recurrent convolutional neural network (Hlatky, col.6 lines 2-7 “In one specific example shown in more detail below, an artificial neural network is trained using the fishing data and the catch location characteristics. In other examples, Support vector machines, genetic algorithms, regression techniques, etc. can be employed at block 303.”  And col. 27 lines 44-52 “For example, classifier module 705 can be a neural network classifier, Support vector machine, or other classifier, and image features 701 and 702 can be features that can be obtained from an image, e.g., color, shape, texture features, etc., as discussed in Alsmadi or generally used in the art of image classification. Note that some implementations may use additional image features as inputs to the classifier module, and two such features are shown for simplicity of discussion.” Using a convolutional neural network would be an obvious variant to using an artificial neural network since there are no particular details in the claim language of such neural network).


As per claims 4, 23 and 29 Hlatky in view of Spicola teaches, the computer-implemented method of claim 3, wherein: the one or more key points associated with the one or more features of the fish are determined for each of the one or more regions of interest using pose estimation (Spicola, fig.23 represents pose estimation); the one or more images are obtained using one or more image acquisition devices; and the one or more images include an image from one image acquisition device and another image from a different image acquisition device (Spicola, ¶[0068] “The stereo camera 25 simultaneously captures left and right images 23 and 24 of the target animal 15.”   ).

As per claims 5, 15-16, and 24 Hlatky in view of Spicola teaches, the computer-implemented method of claim 1, wherein: the determined one or more key points include one or more two-dimensional key points; and generating the model of the fish comprises: generating a 3D model of the fish (Spicola, fig.1B 55 and a range image reproduces the 3D structure of a scene. And 23 and 24 would represent 2D image   ).

As per claims 6, and 25 Hlatky in view of Spicola teaches, the computer-implemented method of claim 5, wherein generating a 3D model of the fish comprises: determining three-dimensional key points for the fish by using the determined one or more two-dimensional key points and the depth map (Spicola, fig.1B 55 and a range image reproduces the 3D structure of a scene. And 23 and 24 would represent 2D image   ).

As per claims 7, 17 and 26 Hlatky in view of Spicola teaches, the computer implemented method of claim 1, wherein: generating the model of the fish comprises: determining a truss network comprised of length values, wherein the length values indicate distances between key points (Hlatky, fig.6A-6B there are to be a truss network to be able to estimate the length of the fish and classify it, the point from end to end).

As per claims 8, 18 and 27 Hlatky in view of Spicola teaches, the computer-implemented method of claim 1, wherein determining a characteristic of the fish using the model of the fish comprises: applying a linear regression model to the model of the fish (Hlatky, col.3 lines 10-12 “to train an analysis engine, e.g., using a neural network, regression, or other mathematical or machine learning technique.”   ).
As per claims 9, 19 and 28 Hlatky in view of Spicola teaches, the computer-implemented method of claim 1, further comprising: obtaining one or more secondary images of the fish; determining a characteristic of the fish based on the obtained one or more secondary images of the fish (Hlatky, col. 7 lines 56-59 “For example, the fishing data, e.g., provided by the client devices, can identify the length, weight, species, sex, color (or “freshness” e.g., for salmon, silver being relatively more fresh than red/pink) of fish caught by the users.”   ); and determining a characteristic based on the characteristic determined using the model of the fish and the characteristic determined based on the obtained one or more secondary images of the fish (Hlatky, fig.6a and fig.6B and Hlatky, col. 7 lines 56-59 since the weight gets determined therefore it would be obvious and within reason to one of ordinary skill in the art to average it out to obtain a more accurate and improved results).

As per claims 10, and 14 Hlatky in view of Spicola teaches, the computer-implemented method of claim 1, further comprising: training a neural network classifier using a pose estimation model to predict likely key points of the fish (Hlatky, col.6 lines 2-7 “In one specific example shown in more detail below, an artificial neural network is trained using the fishing data and the catch location characteristics. In other examples, Support vector machines, genetic algorithms, regression techniques, etc. can be employed at block 303.”  And col. 27 lines 44-52 “For example, classifier module 705 can be a neural network classifier, Support vector machine, or other classifier, and image features 701 and 702 can be features that can be obtained from an image, e.g., color, shape, texture features, etc., as discussed in Alsmadi or generally used in the art of image classification. Note that some implementations may use additional image features as inputs to the classifier module, and two such features are shown for simplicity of discussion.” ).

Allowable Subject Matter
Claims 2, 12, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Note: Jones (US 2014/0270395) is extremely relevant as well as a prior art reference. Fi.1, 5-7, showing also taking an image of a fish and calculating the weight of such fish from the image. Jones can also be used as a primary reference however does not mention neural networks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le, Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/